Exhibit 10.1

 
CONSULTING AGREEMENT


CONSULTING AGREEMENT dated as of  September 17, 2014 (the “Agreement”) by and
between GRQ Consultants, Inc., a Florida corporation  (the “Consultant”) and
Marathon Patent Group, Inc., a Nevada corporation (the “Company”).
 
WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company’s business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below; and
 
WHEREAS, the Company desires to compensate  Consultant by issuing Consultant
shares of preferred stock pursuant to the Company’s amended and restated 2014
Equity Incentive Plan (the “Plan”), subject to the approval of the Plan by the
Company’s stockholders by September 16, 2015 (the “Stockholder Approval”).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:
 
1.           Consulting.  The Company hereby retains Consultant, and Consultant
hereby agrees to make itself available as a consultant to the Company, upon the
terms and subject to the conditions contained herein.
 
2.           Duties of Consultant.


(a)           The Company hereby engages Consultant to perform the services
listed on the attached Exhibit A (the "Services") during the Term (as defined
below). Notwithstanding the foregoing, the Services shall not (unless the
Consultant is appropriately licensed, registered or  there is an exemption
available from such licensing or registration) include, directly or indirectly,
any activities which require the Consultant to register as a broker-dealer under
the Securities Exchange Act of 1934 (the “1934 Act”).  The Company acknowledges
the Consultant is not, and will not become engaged in, and agrees it will not
assert that the Consultant is engaged in, either: (i) effecting securities
transactions for or on the account of the Company or otherwise engaging in
activities that would constitute acting as a broker or dealer required to be
registered under the 1934 Act; (ii) providing investment advisory services as
defined in the Investment Advisors Act of 1940: or (iii) providing any tax,
legal or other services.  The Company acknowledges and hereby agrees that
Consultant is not engaged on a full-time basis and Consultant may pursue any
other activities and engagement it desires during the term of this Agreement,
including advising other entities which may be in competition to the Company’s
business.


(b)           The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect.  Consultant shall have control over the time, method and
manner of performing the Services.
 
3.           Term.  Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue through the second anniversary of the date
hereof, unless earlier terminated (the “Term”).  This Agreement may be
terminated at any time upon thirty (30) days prior written notice of such
termination to the Consultant, subject to the limitations set forth on Exhibit A
hereto.
 
4.           Compensation. In consideration of the Services to be rendered by
Consultant hereunder, during the Term the Company agrees to pay the Consultant
as follows:


 
-1-

--------------------------------------------------------------------------------

 
 
(a) Issuance of Series B Convertible Preferred Stock. Consultant shall be
issued  within ten days of the date hereof 50,000 shares of Series B Convertible
Preferred Stock, par value $0.0001 per share (the “Series B Preferred  Stock”),
pursuant to the Certificate of Designation of Preferences, Rights and
Limitations of the Series B Preferred Stock. An additional 50,000 shares of
Series B Preferred Stock (the “Remainder Series B Preferred Stock”) shall be
issuable to Consultant in six (6) equal monthly installments of 8,333 shares of
Series B Preferred Stock commencing on October 17, 2014; provided that upon a
Change of Control (as defined below), the Consultant shall immediately prior to
the consummation of the Change of Control Transaction, receive the balance of
any unissued Remainder Series B Preferred Stock. Upon the issuance of the Series
B Preferred Stock as contemplated by this Agreement, the Series B
Preferred  Stock may only be sold, pledged or otherwise transferred by
Consultant (A) after the Stockholder Approval of the Plan is obtained and (B) in
compliance by with applicable federal and state securities laws..   In addition
to the 100,000 shares of Series B Preferred Stock that Consultant shall receive
pursuant to this Agreement, Consultant shall be entitled to receive additional
shares of Series B Preferred Stock as compensation for the Company
achieving  certain benchmarks are further outlined on Exhibit A (the
“Benchmarks”).


All issuance of the Series B Prefererd Stock by the Company to Consultant
contemplated in this Agreement (including, without limitation, upon the
achievement of the Benchmarks) shall be subject to the Stockholder Approval of
the Plan. In the event that the Stockholder Approval of the Plan is not
obtained, all shares of Series B Preferred Stock issued by the Company to
Consultant pursuant to this Agreement (including, without limitation, upon the
achievement of the Benchmarks) shall be automatically cancelled by the Company
without any further action required by the Company and Consultant and, in such a
circumstance, Consultant and the Company shall negotiate in good faith
alternative compensation arrangements of comparable economic value for the
Services that satisfy the regulatory requirements of NASDAQ Stock Market LLC.


(b)  Change of Control.  For purposes hereof, “Change in Control” shall mean the
occurrence of any one or more of the following: (i) the accumulation (if over
time, in any consecutive twelve (12) month period), whether directly,
indirectly, beneficially or of record, by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended) of 50.1% or more of the shares of the outstanding
Common Stock of the Company, whether by merger, consolidation, sale or other
transfer of shares of Common Stock (other than a merger or consolidation where
the stockholders of the Company prior to the merger or consolidation are the
holders of a majority of the voting securities of the entity that survives such
merger or consolidation), (ii) a sale of all or substantially all of the assets
of the Company or (iii) during any period of twelve (12) consecutive months, the
individuals who, at the beginning of such period, constitute the Board, and any
new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds (2/3) of
the directors then still in office who either were directors at the beginning of
the 12-month period or whose election or nomination for election was previously
so approved, cease for any reason to constitute at least a majority of the
Board; provided, however, that the following acquisitions shall not constitute a
Change of Control for the purposes of this Agreement: (A) any acquisitions of
Common Stock or securities convertible, exercisable or exchangeable into Common
Stock directly from the Company or from any affiliate of the Company, or (B) any
acquisition of Common Stock or securities convertible, exercisable or
exchangeable into Common Stock by any employee benefit plan (or related trust)
sponsored by or maintained by the Company.


5.           Representations and Warranties of the Consultant.  This Agreement
and the issuance and grant of the Series B Preferred Stock hereunder is made by
the Company in reliance upon the express representations and warranties of the
Consultant, which by acceptance hereof the Consultant confirms that:


(a)
The  Series B Preferred Stock and the underlying shares of common stock of the
Company, par value $0.0001 per share,  issuable upon the conversion of the
Series B Preferred Stock by Consultant (collectively, the “Securities”) granted
to the Consultant pursuant to this Agreement are being acquired by the
Consultant for its own account, for investment purposes, and not with a view to,
or for sale in connection with, any distribution of the Securities.



(b)
The Securities must be held by the Consultant indefinitely unless they
are  registered under the Securities Act and any applicable state securities
laws, or an exemption from such registration is available. The Company is under
no obligation to register the Securities or to make available any such
exemption.



 
-2-

--------------------------------------------------------------------------------

 
 
(c)
Consultant further represents that Consultant has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information.



(d)
Unless and until the Securities are registered under the Securities Act, all
certificates representing the Securities and any certificates subsequently
issued in substitution therefore and any certificate for any securities issued
pursuant to any stock split, share reclassification, stock dividend or other
similar capital event shall bear legends in substantially the following form:



 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM AND STOCKHOLDER APPROVAL OF THE
PLAN AS CONTEMPLATED PURSUANT TO THAT CERTAIN CONSULTING AGREEMENT DATED
SEPTEMBER 17, 2014 BETWEEN THE COMPANY AND CONSULTANT HAS BEEN OBTAINED



(e)
The Consultant is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act.



6.           Expenses.  Consultant shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Consultant during the term of this Agreement,
including any renewal or extension terms (in accordance with the policies and
procedures established by the Company) in the performance of its duties and
responsibilities under this Agreement; provided, that Consultant shall properly
account for such expenses in accordance with Company policies and
procedures.  In addition, Consultant shall be entitled to reimbursement of legal
fees incurred by Consultant in connection with negotiation or enforcement of
this Agreement and related to any matter arising under this Agreement or the
performance of Consultant’s services.


7.           Termination.   Either party may, in its discretion and at its
option terminate this Agreement at any time upon thirty (30) days’ written
notice to the other party, provided, however, the provisions providing
compensation to Consultant and termination limitations set forth in Exhibit A,
as well as Section 4, 6, 7, 8, and 16, shall survive such termination.
 
8.           Confidentiality.  In connection with Consultant’s engagement, it is
contemplated that the Company will not supply Consultant with non-public or
proprietary information concerning the Company and its business and operations
and affiliates without the prior written agreement of Consultant to receive such
Confidential Information (“Confidential Information”).
 
9.           Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
 
10.           Conflict of Interest.  The Consultant covenants to the Company
that there is no conflict of interest in connection with the retention by the
Company of the Consultant pursuant to this Agreement.  Consultant has fully
disclosed to Company and Company acknowledges Consultant is wholly-owned and
controlled by a shareholder of the Company.


 
-3-

--------------------------------------------------------------------------------

 
 
11.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
12.           Binding Effect; Benefits.  The Consultant may not assign its
rights hereunder without the prior written consent of the Company, and any such
attempted assignment without such consent shall be null and void and without
effect.  This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs and legal representatives.
 
13.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto at:
 
If to the Company, to :


Marathon Patent Group, Inc.
Attention: Douglas Croxall. CEO
11100 Santa Monica Blvd
Suite 380
Los Angeles, CA 90025


If to the Consultant, to:


GRQ Consultants, Inc.
555 SOUTH FEDERAL HIGHWAY #450
Boca Raton, FL 33432
Attn: President


14.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
15.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
16.           Governing Law; Consent to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the law of the State of New York
without giving effect to the principles of conflicts of law thereof.  Each of
the parties hereto each hereby submits for the sole purpose of this Agreement
and any controversy arising hereunder to the exclusive jurisdiction of the state
courts in the State of New York.  The parties agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement shall be
submitted to JAMS, or its successor, for mediation, and if the matter is not
resolved through mediation, then it shall be submitted to JAMS, or its
successor, for final and binding arbitration pursuant to the clause set forth in
Paragraph 4 below. The place of mediation/arbitration shall be New York, New
York.  Judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.


1.  
Either party may commence mediation by providing to JAMS and the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested.



2.  
The parties will cooperate with JAMS and with one another in selecting a
mediator from the JAMS panel of neutrals and in scheduling the mediation
proceedings. The parties agree that they will participate in the mediation in
good faith and that they will share equally in its costs.


 
-4-

--------------------------------------------------------------------------------

 
 
3.  
All offers, promises, conduct and statements, whether oral or written, made in
the course of the mediation by any of the parties, their agents, employees,
experts and attorneys, and by the mediator or any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any arbitration or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.



4.  
Either party may initiate arbitration with respect to the matters submitted to
mediation by filing a written demand for arbitration at any time following the
initial mediation session or at any time following 45 days from the date of
filing the written request for mediation, whichever occurs first (“Earliest
Initiation Date”). The mediation may continue after the commencement of
arbitration if the parties so desire.

 
5.  
At no time prior to the Earliest Initiation Date shall either side initiate an
arbitration or litigation related to this Agreement except to pursue a
provisional remedy that is authorized by law or by JAMS Rules or by agreement of
the parties. However, this limitation is inapplicable to a party if the other
party refuses to comply with the requirements of Paragraph 2 above.



6.  
All applicable statutes of limitation and defenses based upon the passage of
time shall be tolled until 15 days after the Earliest Initiation Date. The
parties will take such action, if any, required to effectuate such tolling.



17.           Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 
19.  Legal Representation.  Each party hereto acknowledges that it has been
represented by independent legal counsel in the preparation of the
Agreement.  Each party recognizes and acknowledges that counsel to the Company
has represented Consultant in connection with various legal matters and each
party waives any conflicts of interest or other allegations that it has not been
represented by its own counsel.
 
20.           Nature of Compensation. Notwithstanding any contrary provision set
forth in this Agreement, in the event that the Board (as defined in the Plan)
shall determine to authorize and designate a new Series C Convertible Preferred
Stock (the “Series C Preferred Stock”), as a  separate series of Preferred Stock
(as defined in the Plan) specifically reserved for issuance to consultants under
the Plan, then Consultant shall receive, in lieu of Series B Preferred Stock, an
equivalent amount of Series C Preferred Stock; provided, that the certificate of
designation for the Series C Preferred Stock (the “Series C Certificate”)  shall
be substantially similar in all material respects to the certificate of
designation  for the Series B Preferred Stock (it being agreed that the Series C
Certificate may also include additional restrictions on issuance to ensure
compliance with Section 17 of the Plan and with NASDAQ Listing Rule 5635(d), In
the event that the Board determines to authorize and designate a Series C
Preferred Stock as contemplated by this Section 20, then (A)  every reference to
Series B Preferred Stock in this Agreement (other than in this Section 20) shall
be deemed to be a reference to Series C Preferred Stock, (B) the Company shall
promptly prepare the Series C Certificate with the Secretary of State of the
State of Nevada and (C) shall issue to Consultant the initial 50,000 shares of
Series C Preferred Stock contemplated by Section 4(a) of this Agreement promptly
thereafter. Consultant acknowledges that the issuance of any shares of Series B
Preferred Stock or Series C Preferred Stock, as the case may be, shall be
subject to Section 17 of the Plan and any restrictions on issuance set forth in
the applicable certificate of designation.
 
[SIGNATURE PAGE FOLLOWS]

 
-5-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.

 
MARATHON PATENT GROUP, INC.
 
By:  /s/ Doug Croxall
Name:  Doug Croxall
Title:    Chief Executive Officer




GRQ CONSULTANTS, INC.
 
By:  /s/ Barry Honig
Name:  Barry Honig
Title:    President


 
-6-

--------------------------------------------------------------------------------

 
 
Exhibit A


Services:  Provide advice and support for the Company, including but not limited
to, advertising, marketing, business development, strategic and business
planning, channel partner development and other functions reasonably necessary
for advancing the Opus Analytics business of the Company.
 
Limitation on Termination:  This agreement may not be terminated if prior to the
six month anniversary of the Effective Date if Consultant has not generated 500
new subscribers in the aggregate to the Opus Analytics platform.
 
Additional Compensation: Subject to Stockholder Approval of the Plan,  if
Consultant achieves the following benchmarks the associated compensation shall
be deemed earned and the Company will promptly deliver the agreed upon
compensation.
 
Benchmark
Compensation
Through the Consultant’s efforts, Opus has achieved $2,000,000 of gross revenue
from subscribers to its platform
Consultant shall receive on or prior to five (5) business days of the
achievement of this benchmark (the “Initial Issuance Date”),  the amount of
$60,000 payable in the form of shares of Series B Preferred Stock valued as set
forth below.
 
Through the Consultant’s efforts, Opus has achieved $4,000,000 of gross revenue
from subscribers to its platform
*Consultant shall receive on or prior to five (5) business days of the
achievement of this benchmark (the “Subsequent Issuance Date”),  the amount of
$60,000 payable in the form of shares of Series B Preferred Stock, valued as set
forth below.
 
Through the Consultant’s efforts, Opus has achieved $6,000,000 of gross revenue
from subscribers to its platform net new aggregate subscribers to its platform
*Consultant shall receive on or prior to five (5) business days of the
achievement of this benchmark (the “Final Issuance Date” and together with the
Initial Issuance Date, and the Subsequent Issuance Date, each an “Issuance Date”
and collectively the “Issuance Dates”),  the amount of $60,000 payable in the
form of shares of Series B Preferred Stock, valued as set forth below.
 

*3% of the difference between $2,000,000 and $4,000,000; 3% of the difference
between $4,000,000 and $6,000,000.
 
The number of shares of Series B Preferred Stock to be issued to Consultant on
any applicable Issuance Date shall be equal to: $60,000 (for each benchmark
achieved) divided by the applicable Market Price.  The term “Market Price” shall
mean the volume weighted average price per share for the common stock of the
Company during the thirty (30) day trading period ending on the trading day
immediately preceding the applicable Issuance Date.